The attorneys for the respective parties on this appeal from an order of the Supreme Court, Kings County, entered December 17, 1975, have agreed, after a conference held before Hon. Harry Gittleson on February 26, 1976, that the appeal be withdrawn, and they thereupon signed a stipulation to such effect, which stipulation includes certain other provisions. In accordance with the foregoing, the appeal is deemed withdrawn, without costs or disbursements; and it is ordered that the case be restored to its original position on the nonjury calendar, without prejudice to the completion by plaintiff of its examination before trial of defendant. Gulotta, P. J., Hopkins, Martuscello, Latham and Cohalan, JJ., concur.